Citation Nr: 1517306	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 868A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement a rating in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1989 to July 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hypertension, rated 0 percent and for left carpal tunnel syndrome, rated 10 percent, each effective August 1, 2010.  [A December 2013 rating decision awarded a temporary total (100 percent) rating for the carpal tunnel syndrome for the period from May 16, 2012 to July 1, 2012 (for convalescence following surgery).  Consequently, that period of time is not for consideration.]  In July 2014, a videoconference hearing was held before the undersigned. Because of problems with the electronic recording system, a transcript of the hearing could not be created.  The Veteran was so advised; offered the opportunity for another hearing before the Board; and afforded 30 days to respond.  He did not respond, and it is assumed that he does not desire another hearing.

The issues of service connection for PTSD, sleep disturbances, and a jaw disability were raised in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that his hypertension and left carpal tunnel syndrome disabilities are more severe than reflected by 0 and 10 percent ratings currently assigned and contribute to render him incapable of maintaining gainful employment.  His last VA examination of record to assess theses disabilities was in July 2013.  Significantly, April 2015 correspondence from the RO notes that he was to be scheduled for contemporaneous examinations to assess the current severity of these disabilities.  Accordingly, development for evidence regarding the current severity of the disabilities is necessary .

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of the clinical records of all evaluations and treatment (VA or private) the Veteran has received for hypertension and left carpal tunnel syndrome since July 2013 (i.e. any such records not already associated with the record on appeal).  He must assist in this matter by identifying any private providers of the evaluations and treatment, and submitting releases for VA to secure the private records.

2.  Then, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically note whether the Veteran takes medication to control the hypertension and ascertain the level of the diastolic readings that were predominantly being recorded/noted when the medication was prescribed.  The examiner should also comment on the nature and extent of any impact the hypertension has on the Veteran's ability to function in occupational settings (i.e., identify what, if any, types of employment may be precluded by the disability).

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a neurological examination of the Veteran to determine the current severity of his left carpal tunnel syndrome.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.124a pertaining to diseases of the peripheral nerves and should specifically indicate whether the left carpal tunnel syndrome is manifested by symptoms and functional impairment consistent with mild, moderate, or severe incomplete paralysis or complete paralysis of the left median nerve (if another nerve is involved, it should be so noted, along with the degree of involvement of such nerve).  The examiner should comment on the specific occupational and everyday activity functions affected by the carpal tunnel syndrome, indicating whether (and if so the types) any types of occupations may be precluded by the carpal tunnel syndrome. 

The examiner must include rationale with all opinions.

4.  Thereafter, the AOJ should review the record and readjudicate the claims (addressing, following all appropriate development, the matter of entitlement to a total disability rating based on individual unemployability, if is raised by the record in the context of the instant claims).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

